AlleN, J.
The charge of bis Honor to the jury was favorable to the defendant.
The only authority cited in- the brief (Covington's Stock Yard Co. v. Keith, 139 U. S., 133) states the rule to be that “The railroad company, holding itself out as a common carrier of live stock, was under a legal obligation, arising out of the nature of its employment, to provide suitable and necessary means and facilities for receiving live stock offered it for shipment over its roads and connections, as well as for discharging such stock after it reaches the place to which it is consigned,” and this is in accord with the decision of this Court in Cogdell v. R. R., 124 N. C., 306, and in other cases.
The evidence of the witness that kids and lambs were born dead the next morning as a result of the failure to provide proper facilities for unloading was clearly ‘competent, and the opinion of the other witness that it would be harmful for goats and sheep, carrying young, to jump 10 feet from a ear, could not have affected the result, as any one of sufficient intelligence to act as a juror would know this without the testimony of a witness.
No error.